Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The following is a Final Office Action in response to communications received on 2/23/2022. Claims 1-7 and 9-20 are currently pending and have been examined. Claim 8 is cancelled.  Claims 1, 3,4, 6, 7, 9-16, 18 and 19 have been amended. Claim 20 has been added. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “at least one seller second device” and second should be removed. Claim 1 also recites “the GPS powered first device” and should recite “the GPS powered buyer device” in line with the corresponding amendments.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “the user device” which has an initial issue of antecedent basis. Further the claim recites “a user interface”. The claim is indefinite as the claim recites a buyer and seller device and not a user device. Therefore, it is unclear to the examiner to which entity (buyer or seller) the user device and the user interface belongs. Is the intention that both the interface for the buyer and seller is claimed or does the user interface belong to the buyer who is making the selection? Clarification is required. The issue of the user interface is also found in claim 9. 
Claims 2-7 and 10-20 are also rejected as they depend on claims 1 and 9 and do not cure the deficiencies of the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-7 are a system and claims 9-20 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite an indication of demand for a product received; at least one seller device selected from a plurality of seller device based on the received indication of demand for the product and in communication with at least one of the online platform and the computing device over the at least one first communication network or a second communication network, wherein at least one device selected from the buyer device and the at least one seller device is a GPS powered device; the at least one query is transmitted […] identified within to a search radius; and the search radius is inputted (claim 1), displaying, at the buyer device, one or more distances between the buyer device and the at least one seller second device (claim 9).
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are  an online platform hosted on a centralized server and accessible via a computing device; a buyer device in communication with at least one of the online platform and the computing device over at least one first communication network,  receiving […] at the computing device from the user device; a user interface representing a real-time geographical location of a user on a map interface, wherein the real-time geographical location of the user is tracked using the GPS powered device; and at least one software application stored in and executable by the buyer and the at least one seller second device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the user tracked using the GPS powered first device,  a seller device an input into the at least one software application via the buyer (claim 1), displaying, at the buyer device,  wherein at least one device selected from the buyer device and the at least two seller devices is a GPS powered device such that a user interface represents a real-time geographical location of a user on a map interface, and the real-time geographical location of the user is tracked using the GPS powered device (claim 9).
 The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of correlating a plurality of devices determined to be within a predetermined radius. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 2-8 and 10-19, the claims are determined to be rejected under 35 USC 101 in view of the analysis below:
Claim 2 merely recites wherein the centralized server is a cloud computing service. The limitation merely recites a well-known computer hardware configuration and does not integrate the judicial exception into a practical application. 
Claim 3 merely recites wherein the at least one first mobile device and the at least one second mobile device is selected from at least one smartphone, at least one laptop, and at least one tablet computer. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 4 merely recites wherein the at least one first electronic device and the at least one second electronic device is selected from at least one desktop computer and at least one server computer. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 5 merely recites wherein the at least one software application is a web-based browser or a web-based software application select from at least one website, at least one web application, at least one desktop application, and at least one mobile application. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 6 merely recites wherein the at least one first communication network and the at least one second communication network comprise the Internet. The limitation merely recites well-known computer hardware and does not integrate the judicial exception into a practical application. 
Claim 7 merely recites one or more GPS-powered devices configured to track a real-time geographical location of the at least one first device and the first geographical location of the at least one first device is the real-time geographical location tracked by the one or more GPS-powered devices. The limitation merely recites well-known computer hardware used in the conventional manner and does not integrate the judicial exception into a practical application. 
Claim 10 merely recites storing information in an online platform hosted on a centralized server and accessible via the computing device, wherein the information is associated with or based on at least one selected from the first device, the received indication of demand, the received first geographical location of the first device, the received search radius, the at least two second devices, the confirmation from the at least one second device, the list, the location of the at least one second device, and the at least one second device. The limitation merely further limits the data stored and transmitted with respect to the geographic information and does not integrate the judicial exception into a practical application. 
Claim 11 merely recites adding, using the computing device, the first device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device. The limitation merely further limits the data stored and transmitted with respect to the device information and does not integrate the judicial exception into a practical application. 
Claim 12 merely recites wherein the first geographical location of the first device is a realtime geographical location of the first device. The limitation merely further limits the data stored and transmitted with respect to the geographic information and does not integrate the judicial exception into a practical application. 
Claim 13 merely recites tracking, using one or more GPS-powered devices, the real-time geographical location of the first device. The limitation merely recites well-known computer hardware used in the conventional manner and does not integrate the judicial exception into a practical application. 
Claim 14 merely recites wherein the indication of demand is a query comprising an image inputted or uploaded by or at the first device. The limitation merely further limits the manner in which the demand is inputted and does not add significantly more to the judicial exception into a practical application. 
Claim 15 merely recites wherein the indication of demand is a query provided by an artificial intelligence platform. The limitation merely further limits the manner in which the demand is inputted and does not add significantly more to the judicial exception into a practical application. 
Claim 16 merely recites generating, at the computing device, one or more online tokens for the at least one second device based on a rating of the at least one second device received from the first device. The limitation merely further limits the data related to the device and does not integrate the judicial exception into a practical application.
Claim 17 merely recites receiving a reward based on a generated amount of the one or more online tokens. The limitation merely further limits the data related to the device and does not integrate the judicial exception into a practical application.
Claim 18 merely recites transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one second device. The limitation merely further limits the data related to the device and does not integrate the judicial exception into a practical application.
Claim 19 merely recites wherein the first device is selected from at least one first mobile device and at least one first electronic device. The limitation merely further limits the devices and does not integrate the judicial exception into a practical application. 
Claim 20 recites procuring the product associated with the indication of demand for the product. The limitation merely further limits the data related to the product and does not integrate the judicial exception into a practical application.
The dependent claims merely recite additional data that is used in correlating of devices based on a set of inputs. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Chelly (US 20140279013). 
Regarding claim 1, Hunt discloses:
A system comprising:
an online platform hosted on a centralized server and accessible via a computing device (see central server 702);
a buyer device in communication with at least one of the online platform and the computing device over at least one first communication network (BUYER 704), 
an indication of demand for a product received at the computing device from the user device (“RECEIVE AN INDICATION OF A REQUEST FROM A USER TO OBTAIN A PRODUCT BASED ON AN IMAGE AND SPECIFICATIONS”, 502); 
at least one seller second device (SELLER 706) selected from a plurality of seller device based on the received indication of demand for the product and in communication with at least one of the online platform and the computing device over the at least one first communication network or a second communication network (“RECEIVE AN IDENTIFICATION OF THE REQUESTED PRODUCT FROM THE COMMUNITY, information REGARDING THE MATCHED PRODUCT, AND/OR AN / INDICATION OF AN OFFER TO SELL THE MATCHED PRODUCT”, 656 and see communication in Figure 7),
While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
 wherein at least one device selected from the buyer device and the at least one seller device is a GPS powered device,
 a user interface representing a real-time geographical location of a user on a map interface, wherein the real-time geographical location of the user is tracked using the GPS powered device; and
at least one software application stored in and executable by the buyer device and the at least one seller second device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the user tracked using the GPS powered first device,
 the at least one query is transmitted to the at least one seller device identified within a search radius, and the search radius is inputted into the at least one software application via the buyer device.
However Chelly teaches:
wherein at least one device selected from the buyer device and the at least one seller device is a GPS powered device (“A geolocation module 312 maintains current information about the user's location. This may include, for example, accessing a global positioning system ((GPS) hardware device for information that can be translated into a location of the user.”, Paragraph 0048),
 a user interface representing a real-time geographical location of a user on a map interface, wherein the real-time geographical location of the user is tracked using the GPS powered device; and (see user’s current location in 708)
at least one software application stored in and executable by the buyer device and the at least one seller second device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the user tracked using the GPS powered first device (see platform in Figure 7),
 the at least one query is transmitted to the at least one seller device identified within a search radius, and the search radius is inputted into the at least one software application via the buyer device (“Such a local search system provides for searches for items available in a particular location, such as items within a certain radius of a user's current location”, Paragraph 0020). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product which includes a plurality of buyer and seller devices in Hunt to include to wherein at least one device selected from the buyer device and the at least one seller device is a GPS powered device, a user interface representing a real-time geographical location of a user on a map interface, wherein the real-time geographical location of the user is tracked using the GPS powered device; and at least one software application stored in and executable by the buyer device and the at least one seller second device, wherein the at least one software application is compatible with the computing device such that the online platform creates and processes at least one query based on the real-time geographical location of the user tracked using the GPS powered first device,  the at least one query is transmitted to the at least one seller device identified within a search radius, and the search radius is inputted into the at least one software application via the buyer device, as taught in Chelly, in order to provide a new buying experience that breaks the boundaries between online and offline shopping. This may be accomplished by, for example, leveraging online user behavior from an eCommerce system, a local shopping application, and mobile scannable coupons (paragraph 0018). 
Regarding claim 3, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein at least one of the buyer device and the at least one seller device is selected from at least one smartphone, at least one laptop, and at least one tablet computer. (interface may be displayed on a PC, tablet mobile phone or other computing device, Paragraph 0021). 
Regarding claim 4, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein the at least one of the buyer device and the at least one seller device is selected from at least one desktop computer and at least one server computer. (interface may be displayed on a PC, tablet mobile phone or other computing device, Paragraph 0021).
Regarding claim 5, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein the at least one software application is a web based browser or a web-based software application select from at least one website, at least one web application, at least one desktop application, and at least one mobile application (Paragraph 0007). 
Regarding claim 6, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein the at least one first communication network and second communication network comprise the Internet (Paragraph 0033). 
Regarding claim 7, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein both the buyer device and the at least one seller device are GPS-powered devices selected from the group consisting of mobile devices, desktop computer, laptop computer, and wearable devices (mobile phone in Paragraph 0021)
Regarding claim 9, Hunt discloses:
receiving, at a computing device, an indication of demand for a product from a buyer device over a communication network (“RECEIVE AN INDICATION OF A REQUEST FROM A USER TO OBTAIN A PRODUCT BASED ON AN IMAGE AND SPECIFICATIONS”, 502);
identifying, using the computing device, at least two seller devices selected from a plurality of seller devices based on the received indication of demand for the product, (“RECEIVE AN IDENTIFICATION OF THE REQUESTED PRODUCT FROM THE COMMUNITY, information REGARDING THE MATCHED PRODUCT, AND/OR AN / INDICATION OF AN OFFER TO SELL THE MATCHED PRODUCT”, 656 and see communication in Figure 7),
While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
receiving, at the computing device, a first geographical location of the buyer device over the communication network;
receiving, at the computing device, a search radius from the buyer device over the communication network, wherein the search radius is based on and defined by the first geographical location of the buyer device;
 the received first geographical location of the buyer device, and the received search radius;
transmitting, using the computing device and the communication network, requests to the at least two seller second devices within the received search radius, wherein the requests comprise the received indication of demand for the product;
receiving, at the computing device, a confirmation from at least one seller device of the at least two seller devices over the communication network;
transmitting, using the computing device and the communication network, a list to the buyer device, wherein the list comprises a location of the at least one seller second device;
and displaying, at the buyer device, one or more distances between the buyer device and the at least one seller device, wherein at least one device selected from the buyer device and the at least two seller devices is a GPS powered device such that a user interface represents a real-time geographical location of a user on a map interface, and the real-time geographical location of the user is tracked using the GPS powered device.
However Chelly teaches:
receiving, at the computing device, a first geographical location of the buyer device over the communication network (see user’s current location in 708);
receiving, at the computing device, a search radius from the buyer device over the communication network, wherein the search radius is based on and defined by the first geographical location of the buyer device; the received first geographical location of the buyer device, and the received search radius; (“Such a local search system provides for searches for items available in a particular location, such as items within a certain radius of a user's current location”, Paragraph 0020);
transmitting, using the computing device and the communication network, requests to the at least two seller second devices within the received search radius, wherein the requests comprise the received indication of demand for the product (see listing features in Paragraph 0029);
receiving, at the computing device, a confirmation from at least one seller device of the at least two seller devices over the communication network; transmitting, using the computing device and the communication network, a list to the buyer device, wherein the list comprises a location of the at least one seller second device; and displaying, at the buyer device, one or more distances between the buyer device and the at least one seller device, wherein at least one device selected from the buyer device and the at least two seller devices is a GPS powered device such that a user interface represents a real-time geographical location of a user on a map interface, and the real-time geographical location of the user is tracked using the GPS powered device. (shown on interface in Figure 7)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product which includes a plurality of buyer and seller devices in Hunt to include receiving, at the computing device, a first geographical location of the buyer device over the communication network; receiving, at the computing device, a search radius from the buyer device over the communication network, wherein the search radius is based on and defined by the first geographical location of the buyer device; the received first geographical location of the buyer device, and the received search radius; transmitting, using the computing device and the communication network, requests to the at least two seller second devices within the received search radius, wherein the requests comprise the received indication of demand for the product; receiving, at the computing device, a confirmation from at least one seller device of the at least two seller devices over the communication network; transmitting, using the computing device and the communication network, a list to the buyer device, wherein the list comprises a location of the at least one seller second device; and displaying, at the buyer device, one or more distances between the buyer device and the at least one seller device, wherein at least one device selected from the buyer device and the at least two seller devices is a GPS powered device such that a user interface represents a real-time geographical location of a user on a map interface, and the real-time geographical location of the user is tracked using the GPS powered device, as taught in Chelly, in order to provide a new buying experience that breaks the boundaries between online and offline shopping. This may be accomplished by, for example, leveraging online user behavior from an eCommerce system, a local shopping application, and mobile scannable coupons (paragraph 0018).
Regarding claim 10, Hunt in view of Chelly teaches the limitations set forth above. While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
storing information in an online platform hosted on a centralized server and accessible via the computing device, wherein the information is associated with or based on at least one selected from the buyer device, the received indication of demand for the product, the received first geographical location of the buyer device, the received search radius, the at least two seller devices, the confirmation received from the at least one seller  device, the list, the location of the at least one seller device, and the at least one seller device. 
However Chelly teaches:
storing information in an online platform hosted on a centralized server and accessible via the computing device, wherein the information is associated with or based on at least one selected from the buyer device, the received indication of demand for the product, the received first geographical location of the buyer device, the received search radius, the at least two seller devices, the confirmation received from the at least one seller  device, the list, the location of the at least one seller device, and the at least one seller device (centralized database, Paragraph 0079). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product which includes a plurality of buyer and seller devices which communicates with a central server in Hunt to include storing information in an online platform hosted on a centralized server and accessible via the computing device, wherein the information is associated with or based on at least one selected from the buyer device, the received indication of demand for the product, the received first geographical location of the buyer device, the received search radius, the at least two seller devices, the confirmation received from the at least one seller  device, the list, the location of the at least one seller device, and the at least one seller device, as taught in Chelly, in order to provide a new buying experience that breaks the boundaries between online and offline shopping. This may be accomplished by, for example, leveraging online user behavior from an eCommerce system, a local shopping application, and mobile scannable coupons (paragraph 0018). 

Regarding claim 12, Hunt in view of Chelly teaches the limitations set forth above. While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
wherein the first geographical location of the buyer device is a real-time geographical location of the buyer device.
However Chelly teaches:
wherein the first geographical location of the buyer device is a real-time geographical location of the buyer device (see user’s current location 708).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product and the buyer and seller devices in Hunt to include wherein the first geographical location of the buyer device is a real-time geographical location of the buyer device, as taught in Chelly, in order to provide a new buying experience that breaks the boundaries between online and offline shopping. This may be accomplished by, for example, leveraging online user behavior from an eCommerce system, a local shopping application, and mobile scannable coupons (paragraph 0018). 

Regarding claim 13, Hunt in view of Chelly teaches the limitations set forth above. While Hunt teaches the receiving of a product of interest from a consumer, the reference does not expressly disclose:
tracking, using one or more GPS-powered devices, the real-time geographical location of the buyer device.
However Chelly teaches:
tracking, using one or more GPS-powered devices, the real-time geographical location of the buyer device (see user’s current location 708).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product and the buyer and seller devices in Hunt to include tracking, using one or more GPS-powered devices, the real-time geographical location of the buyer device, as taught in Chelly, in order to provide a new buying experience that breaks the boundaries between online and offline shopping. This may be accomplished by, for example, leveraging online user behavior from an eCommerce system, a local shopping application, and mobile scannable coupons (paragraph 0018). 
Regarding claim 14, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein the indication of demand for the product is a query comprising an image of or associated with the product that is inputted or uploaded at the buyer device. (“RECEIVE AN INDICATION OF A REQUEST FROM A USER TO OBTAIN A PRODUCT BASED ON AN IMAGE AND SPECIFICATIONS”, 502);
Regarding claim 19, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
wherein both the buyer device and the at least two seller devices are is selected from GPS-powered devices selected from the group consisting of mobile devices, desktop computer, laptop computer, and wearable devices (see user interface of the buyer and seller devices can be displayer on a mobile phone, Paragraph 0021).
Regarding claim 20, Hunt in view of Chelly teaches the limitations set forth above. Hunt further discloses:
procuring the product associated with the indication of demand for the product (“to be taken to a web page to purchase the matched product, or otherwise provided with information for purchasing the matched product”, Paragraph 0025).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Chelly (US 20140279013) in further view of Broyles (US 20180259351). 
Regarding claim 2, Hunt in view of Chelly teaches the limitation set forth above, but does not disclose: 
wherein the centralized service is a cloud computing service
However Broyles teaches:
wherein the centralized service is a cloud computing service (cloud based computing systems, Paragraph 0058);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product from a centralized server in Hunt and the centralized server in Chelly to be a cloud computing device, as taught in Broyles, in order to optimize the system to increase security, automation, and synchronization of the data within the system. 
Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Chelly (US 20140279013) in further view of Rathod (US 20170293950). 
Regarding claim 11, Hunt in view of Chelly teaches the limitation set forth above. While Hunt and Chelly teach a buyer device, the combination does not disclose:
adding, using the computing device, the […] device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device.  
However Rathod teaches:
adding, using the computing device, the […] device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device. (Paragraphs 0066, 0022, 0091, 0093). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the image search of a product between a buyer and seller device in Hunt in view of the search listing interface in Chelly to include adding, using the computing device, the […] device to the list to provide an updated list; and transmitting, using the computing device and the communication network, the updated list to a third device, as taught in Rathod, in order to provide real time updating and tracking  between the related users  (par. 0006). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Chelly (US 20140279013) in further view of Ma (U.S. Pat. No. 10902077). 
Regarding claim 15, Hunt in view of Chelly teaches the limitation set forth above.  but does not expressly disclose:
wherein the indication of demand for the product is a query provided by an artificial intelligence platform.
However Ma teaches:
wherein the indication of demand for the product is a query provided by an artificial intelligence platform. (“For example, it is assumed that the search result aggregation method based on artificial intelligence provided in 60 embodiments of the present disclosure is applicable to a search engine. The search engine may provide an input interface for the user, such that the user may input the query via the input interface”, Col. 3 lines 55-65). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt and Chelly to include wherein the indication of demand of the product is a query provided by an artificial intelligence platform, as taught in Ma, in order to improve the resulting search results using increased number of parameters outside the keywords. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 20180005294) in view of Chelly (US 20140279013) in further view of Zamer (U.S. Pub. No. 20160300185). 
Regarding claim 16, Hunt in view of Chelly teaches the limitations set forth above, but does not expressly disclose 
generating, at the computing device, one or more online tokens for the at least one seller device based on a rating of the at least one seller device received from the buyer device
However Zamer teaches:
generating, at the computing device, one or more online tokens for the at least one seller device based on a rating of the at least one seller device received from the buyer device (“Courier services module 180 may also determine incentives to provide user 102/104 if user 102/104 acts as a courier for package 150 and/or additional items/packages. An incentive may be tied to an account for user 102/104, such as a courier account with a rating and/or review history. The incentive may increase a rating of the account indicating trustworthiness of user 102/104 as a courier and/or seller. The incentives may also correspond to benefits, offers, gift cards, etc., that may be utilized with a merchant marketplace and/or payment provider service. An incentive may be offered by the seller associated with seller device 160 and/or a buyer, for example, a credit to an item offered by the buyer or seller. Moreover, the incentive may also correspond to monetary payments that may be made to an account of the courier.”, Paragraph 0060). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Chelly to include generating, at the computing device, one or more online tokens for the at least one seller device based on a rating of the at least one seller device received from the buyer device, as taught in Zamer, in order to match the buyer with the most appropriate currier for the delivery optimizing time and reliability of the delivery. 
Regarding claim 17, Hunt in view of Chelly teaches the limitations set forth above, but does not expressly disclose:
receiving a reward based on a generated amount of the one or more online tokens.
However Zamer teaches:
receiving a reward based on a generated amount of the one or more online tokens (Paragraph 0036)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Chelly to include receiving a reward based on a generated amount of the one or more online tokens, as taught in Zamer, in order to match the buyer with the most appropriate currier for the delivery optimizing time and reliability of the delivery. 
Regarding claim 18, Hunt in view of Chelly teaches the limitations set forth above, but does not expressly disclose:
transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one seller device
However Zamer teaches:
transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one seller device (Paragraphs 0036 and 0060).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of devices for communicating between buyer and seller of Hunt in view of Chelly to include transmitting, using the computing device, the generated one or more online tokens to an online account associated with the at least one seller device, as taught in Zamer, in order to match the buyer with the most appropriate currier for the delivery optimizing time and reliability of the delivery. 

Response to Arguments
The previous 112b issue has been resolved in view of the claim amendments.
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, the rejection above has been updated to address the claims as amended. The claims remain rejected as the additional elements are merely generally linking the judicial exception to the technology. The examiner recommends addressing the issues under 35 USC 112(b) to clarify some of the additional elements and how they function within the claimed invention. 
With respect to the remarks directed to 35 USC 103, the remarks are determined to be moot in view of the updated rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/9/20226